Citation Nr: 0817367	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  02-15 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for a hiatal hernia.

3.  Entitlement to service connection for kidney stones.

4.  Entitlement to service connection for fatty tumors.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefits sought 
on appeal.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1966 to June 1968.

2.  On April 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that he wished to withdraw his claim for 
entitlement to service connection for 1) gout, 2) hiatal 
hernia, 3) kidney stones, and 4) fatty tumors.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met with respect to the claims for 
entitlement to service for 1) gout, 2) hiatal hernia, 3) 
kidney stones, and 4) fatty tumors.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  In an April 2008 
written statement, the appellant, has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration. Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

Entitlement to service connection for gout is dismissed.

Entitlement to service connection for a hiatal hernia is 
dismissed.

Entitlement to service connection for kidney stones is 
dismissed.

Entitlement to service connection for fatty tumors is 
dismissed.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


